15-2752-cr
     United States v. Skvarla
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.    WHEN CITING A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
     CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY 
     NOT REPRESENTED BY COUNSEL.     
      
 1           At a  stated  term  of the  United  States Court  of  Appeals  for  the  Second  Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
 3   of New York, on the 21st day of December, two thousand sixteen. 
 4                                                                                                            
 5           PRESENT:  AMALYA L. KEARSE, 
 6                            RAYMOND J. LOHIER, JR., 
 7                            CHRISTOPHER F. DRONEY, 
 8                                    Circuit Judges. 
 9   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           UNITED STATES OF AMERICA, 
11                                             Appellee, 
12                                     
13                                    v.                                              No. 15‐2752‐cr 
14                                                                                       
15           NICHOLAS M. SKVARLA,         
16                                             Defendant‐Appellant.   
17   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
18           FOR APPELLEE:                                     JOSEPH J. KARASZEWSKI, Assistant United 
19                                                             States Attorney, for William J. Hochul, Jr., 
20                                                             United States Attorney for the Western 
21                                                             District of New York, Buffalo, NY.   
22            
23           FOR DEFENDANT‐APPELLANT:  ARZA FELDMAN, Feldman and Feldman, 
24                                                             Uniondale, NY. 

                                                    1
 1          
 2         Appeal from a judgment of the United States District Court for the Western 

 3   District of New York (Richard J. Arcara, Judge). 

 4         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

 5   AND DECREED that the judgment of the District Court is AFFIRMED. 

 6         Defendant‐appellant Nicholas Skvarla appeals from an August 6, 2015 judgment 

 7   of conviction in the United States District Court for the Western District of New York 

 8   (Arcara, J.).    Following a bench trial, Skvarla was convicted of three counts of receipt 

 9   and distribution of child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A) 

10   (2006), and one count of possession of child pornography, in violation of 18 U.S.C. 

11   § 2252A(a)(5)(B) (2006).    Skvarla argues primarily that (1) a thirty‐month delay 

12   between the conclusion of the bench trial and the verdict violated the Speedy Trial 

13   Clause of the Sixth Amendment, and (2) the evidence was insufficient to prove that the 

14   pornography in Skvarla’s possession moved in interstate commerce.    Skvarla also 

15   raises several sentencing challenges.    We assume the parties’ familiarity with the facts 

16   and record of the prior proceedings, to which we refer only as necessary to explain our 

17   decision to affirm.   

18         1. Speedy Trial Clause 

19         Skvarla argues that the thirty‐month delay between the conclusion of the bench 
                                               2
 1   trial and the rendering of the verdict violated the Speedy Trial Clause of the Sixth 

 2   Amendment.    We disagree.               

 3          In determining whether a defendant’s constitutional right to a speedy trial has 

 4   been violated, we consider (1) the length of the delay, (2) the reason for the delay, (3) 

 5   the defendant’s assertion of his speedy trial right, and (4) any prejudice to the 

 6   defendant.    Barker v. Wingo, 407 U.S. 514, 530 (1972); United States v. Moreno, 789 

 7   F.3d 72, 78 (2d Cir. 2015).    Although the Speedy Trial Clause proscribes undue delay 

 8   prior to conviction, see Betterman v. Montana, 136 S. Ct. 1609, 1613 (2016), we conclude 

 9   that Skvarla failed to demonstrate a violation of the Speedy Trial Clause under the 

10   circumstances of this case.         

11          Throughout the period of delay from trial to verdict, Skvarla never invoked the 

12   Sixth Amendment or otherwise objected to the delay.    In the context of pretrial delay, 

13   the Supreme Court has stated that “failure to assert the right will make it difficult for a 

14   defendant to prove that he was denied a speedy trial.”    Barker, 407 U.S. at 532.    Far 

15   from asserting his right, Skvarla did not even join the Government’s motion for a 

16   verdict, filed twenty‐three months after the close of evidence at trial.    Instead, 

17   Skvarla’s counsel appeared to encourage the District Court’s delay.    At a status 

18   conference, defense counsel chastised the Government for “put[ting] maximum 

                                                 3
 1   pressure on the Court” with, inter alia, its motion, and noted that Skvarla “is doing 

 2   very well.”    App’x at 101.    When the District Court stated that the verdict was 

 3   forthcoming, defense counsel replied, “don’t rush.”    App’x at 101.    Although defense 

 4   counsel stated that he was “confident with respect to the acquittals,” App’x at 102, 

 5   when the District Court finally scheduled a date to announce the verdict, Skvarla 

 6   sought (and was granted) a thirty‐day adjournment.    This conduct shows that Skvarla 

 7   “did not want a speedy [verdict].”    United States v. Lane, 561 F.2d 1075, 1079 (2d Cir. 

 8   1977) (quotation marks omitted); see also United States v. Vasquez, 918 F.2d 329, 338 

 9   (2d Cir. 1990).             

10           Moreover, “[t]he fact that [Skvarla] did not assert [his] right” to a speedy verdict 

11   “during the period of the delay is strong evidence that [his] general claims of prejudice 

12   are not substantial.”    United States v. Lasker, 481 F.2d 229, 237 (2d Cir. 1973).    In any 

13   event, pending the verdict, Skvarla was not incarcerated, required to participate in any 

14   treatment programs, or restricted from travelling outside the Western District of New 

15   York when he requested to do so.1    After consideration of the Barker factors, we agree 


     1
       To be sure, Skvarla faced some degree of prejudice as a result of the pre-verdict delay. For example, Skvarla
     lost his job, was subjected to the derision of his community, was faced with the stress and anxiety of an unresolved
     trial, and was required to comply with several conditions of pretrial release, such as electronic monitoring and a
     nightly curfew. See Barker, 407 U.S. at 533 (asserting that “even if an accused is not incarcerated [during the
     delay], he is still disadvantaged by restraints on his liberty and by living under a cloud of anxiety, suspicion, and
     often hostility”). Indeed, the District Court found that this prejudice “was substantial.” App’x at 158.
     Nonetheless, the District Court ultimately concluded that the prejudice was “not sufficiently oppressive” to
                                                           4
 1   with the District Court that Skvarla’s Sixth Amendment Speedy Trial rights were not 

 2   violated.   

 3           2. Interstate Commerce 

 4           Skvarla next claims that the Government failed to satisfy the “transported in 

 5   interstate . . . commerce” element of the pre‐October 2008 version of 18 U.S.C. 

 6   § 2252A(a)(2)(A) and (a)(5)(B), under which Skvarla was charged.    He argues that the 

 7   stipulated fact that he downloaded child pornography from the internet was 

 8   insufficient to establish movement in interstate commerce.    But this argument is 

 9   foreclosed by our decision in United States v. Rowe, in which we noted that the 

10   defendant’s “act of publishing an internet advertisement to trade child pornography 

11   can readily be described as an ‘offense involving . . . transportation in interstate . . . 

12   commerce.’    18 U.S.C. § 3237(a).”    414 F.3d 271, 279 (2d Cir. 2005); see also United 

13   States v. MacEwan, 445 F.3d 237, 244 (3d Cir. 2006) (“[B]ecause of the very interstate 

14   nature of the Internet, once a user submits a connection request to a website server or 

15   an image is transmitted from the website server back to user, the data ha[ve] traveled 

16   in interstate commerce.”). 

17            



     constitute a Speedy Trial Clause violation, App’x at 159, and we agree with that conclusion.
                                                         5
 1         3. Sentencing 

 2         Skvarla also challenges his sentence as substantively unreasonable.    Here, the 

 3   District Court imposed a non‐Guidelines sentence, based in part on Skvarla’s status as 

 4   a first‐time offender and on the length of the pre‐verdict delay.    The District Court 

 5   also took into account Skvarla’s rehabilitation, remorse, and compliance with the 

 6   requirements of his pretrial supervision.    In light of this careful and reasoned analysis, 

 7   we conclude that Skvarla’s sentence is substantively reasonable.   

 8         Skvarla next contends that various standards and special conditions of 

 9   supervised release were improperly imposed because they were not sufficiently 

10   tailored to his offense.    As to the challenged standard conditions, Skvarla’s argument 

11   is foreclosed by our decision in United States v. Truscello, in which we explained that 

12   standard conditions “are almost uniformly imposed by the district courts and have 

13   become boilerplate.”    158 F.3d 61, 63 (2d Cir. 1999); see also United States v. 

14   Asuncion‐Pimental, 290 F.3d 91, 94 (2d Cir. 2002) (confirming that standard conditions 

15   are “presumed suitable in all cases”).     

16         As to the challenged special condition, which imposes certain financial 

17   disclosure obligations on Skvarla, we conclude that Skvarla’s argument fails under 

18   plain error review.    See United States v. Sofsky, 287 F.3d 122, 125 (2d Cir. 2002) 

                                                   6
 1   (asserting that plain error review generally applies to “unobjected to errors occurring 

 2   at sentencing”).    Unlike standard conditions, special conditions must be declared “in 

 3   open court and with appropriate precision.”    United States v. Thomas, 299 F.3d 150, 

 4   156 (2d Cir. 2002).    Here, the District Court failed to impose the financial disclosure 

 5   condition “with appropriate precision.”    However, because the condition applies only 

 6   where restitution is owed, and because the District Court did not order restitution, the 

 7   condition can have no effect on Skvarla’s substantial rights.    We therefore decline to 

 8   correct the District Court’s error.    See United States v. Thomas, 274 F.3d 655, 667 (2d 

 9   Cir. 2001).   

10          We have considered all of Skvarla’s remaining arguments and conclude that 

11   they are without merit.    For the foregoing reasons, the judgment of the District Court 

12   is AFFIRMED.   

13                                           FOR THE COURT: 
14                                           Catherine O’Hagan Wolfe, Clerk of Court 




                                               7